            Case 1:18-cv-02567-BAH Document 14 Filed 01/30/19 Page 1 of 6



                    THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JASON LEOPOLD,                       )
                                     )
BUZZFEED, INC.,                      )
                                     )
                  Plaintiffs,        )
                                     )
v.                                   )  Civil Action No. 1:18-cv-2567-BAH
                                     )
FEDERAL BUREAU OF                    )
INVESTIGATION,                       )
                                     )
                  Defendant.         )

                                              ANSWER

       Defendant Federal Bureau of Investigation (“FBI”), through its undersigned counsel,

hereby responds to each numbered paragraph of Plaintiffs’ Amended Complaint, ECF No. 6, as

follows:

       1.       This paragraph contains Plaintiffs’ characterization of this lawsuit, to which no

response is required.

       2.       Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph.

       3.       Defendant admits that it is a component of the Department of Justice, which is an

agency subject to the Freedom of Information Act (“FOIA”).

       4.       This paragraph contains Plaintiffs’ legal conclusions regarding jurisdiction, to

which no response is required.

       5.       This paragraph contains Plaintiffs’ legal conclusions regarding venue, to which no

response is required.

       6.       Defendant admits that it received a FOIA request from Plaintiffs on October 5,
            Case 1:18-cv-02567-BAH Document 14 Filed 01/30/19 Page 2 of 6



2018, not October 4, 2018, as Plaintiffs allege. Defendant respectfully refers the Court to the

request for a full and accurate statement of its contents.

       7.       Admitted. Defendant respectfully refers the Court to the referenced letter for a full

and accurate statement of its contents.

       8.       Admitted. Defendant respectfully refers the Court to the referenced letter for a full

and accurate statement of its contents.

       9.       Admitted. Defendant respectfully refers the Court to the referenced letter for a full

and accurate statement of its contents.

       10.      Admitted.

       11.      This paragraph contains Plaintiffs’ legal conclusions, to which no response is

required.

       12.      Admitted. Defendant respectfully refers the Court to the request for a full and

accurate statement of its contents.

       13.      Admitted. Defendant respectfully refers the Court to the request for a full and

accurate statement of its contents.

       14.      Admitted. Defendant respectfully refers the Court to the referenced letter for a full

and accurate statement of its contents.

       15.      Admitted. Defendant respectfully refers the Court to the referenced letter for a full

and accurate statement of its contents.

       16.      Admitted. Defendant respectfully refers the Court to the referenced letter for a full

and accurate statement of its contents.

       17.      Admitted.

       18.      This paragraph contains Plaintiffs’ legal conclusions, to which no response is



                                                -2-
            Case 1:18-cv-02567-BAH Document 14 Filed 01/30/19 Page 3 of 6



required.

       19.      Admitted. Defendant respectfully refers the Court to the request for a full and

accurate statement of its contents.

       20.      Admitted. Defendant respectfully refers the Court to the referenced letter for a full

and accurate statement of its contents.

       21.      Admitted. Defendant respectfully refers the Court to the referenced letter for a full

and accurate statement of its contents.

       22.      Admitted. Defendant respectfully refers the Court to the referenced letter for a full

and accurate statement of its contents.

       23.      Admitted.

       24.      This paragraph contains Plaintiffs’ legal conclusions, to which no response is

required.

       25.      Admitted. Defendant respectfully refers the Court to the request for a full and

accurate statement of its contents.

       26.      Admitted. Defendant respectfully refers the Court to the referenced letter for a full

and accurate statement of its contents.

       27.      Admitted. Defendant respectfully refers the Court to the referenced letter for a full

and accurate statement of its contents.

       28.      Admitted. Defendant respectfully refers the Court to the referenced letter for a full

and accurate statement of its contents.

       29.      Admitted.

       30.      This paragraph contains Plaintiffs’ legal conclusions, to which no response is

required.



                                                -3-
          Case 1:18-cv-02567-BAH Document 14 Filed 01/30/19 Page 4 of 6



        31.     Defendant incorporates by reference its answers to all of the preceding paragraphs

as if fully set out herein.

        32.     Defendant admits that it is a component of the Department of Justice, which is an

agency subject to the FOIA.

        33.     Defendant admits that Plaintiffs submitted a FOIA request to Defendant. Plaintiffs’

characterization of the request as one for “agency records” is a legal conclusion, to which no

response is required.

        34.     This paragraph contains Plaintiffs’ legal conclusions regarding FOIA exemptions,

to which no response is required.

        35.     Defendant admits that it has not yet made a final determination as to Plaintiffs’

FOIA request.

        36.     Defendant incorporates by reference its answers to all of the preceding paragraphs

as if fully set out herein.

        37.     Defendant admits that it is a component of the Department of Justice, which is an

agency subject to the FOIA.

        38.     Defendant admits that Plaintiffs submitted a FOIA request to Defendant. Plaintiffs’

characterization of the request as one for “agency records” is a legal conclusion, to which no

response is required.

        39.     This paragraph contains Plaintiffs’ legal conclusions regarding FOIA exemptions,

to which no response is required.

        40.     Defendant admits that it has not yet made a final determination as to Plaintiffs’

FOIA request.

        41.     Defendant incorporates by reference its answers to all of the preceding paragraphs



                                               -4-
          Case 1:18-cv-02567-BAH Document 14 Filed 01/30/19 Page 5 of 6



as if fully set out herein.

        42.     Defendant admits that it is a component of the Department of Justice, which is an

agency subject to the FOIA.

        43.     Defendant admits that Plaintiffs submitted a FOIA request to Defendant. Plaintiffs’

characterization of the request as one for “agency records” is a legal conclusion, to which no

response is required.

        44.     This paragraph contains Plaintiffs’ legal conclusions regarding FOIA exemptions,

to which no response is required.

        45.     Defendant admits that it has not yet made a final determination as to Plaintiffs’

FOIA request.

        46.     Defendant incorporates by reference its answers to all of the preceding paragraphs

as if fully set out herein.

        47.     Defendant admits that it is a component of the Department of Justice, which is an

agency subject to the FOIA.

        48.     Defendant admits that Plaintiffs submitted a FOIA request to Defendant. Plaintiffs’

characterization of the request as one for “agency records” is a legal conclusion, to which no

response is required.

        49.     This paragraph contains Plaintiffs’ legal conclusions regarding FOIA exemptions,

to which no response is required.

        50.     Defendant admits that it has not yet made a final determination as to Plaintiffs’

FOIA request.

        The remaining paragraphs of the Amended Complaint contain Plaintiffs’ request for relief,

to which no response is required. To the extent a response is deemed necessary, Defendant denies



                                               -5-
             Case 1:18-cv-02567-BAH Document 14 Filed 01/30/19 Page 6 of 6



that Plaintiffs are entitled to the relief requested or to any other judgment or relief in their favor.

        Defendant further denies any allegations not expressly admitted or denied herein.

                                    AFFIRMATIVE DEFENSE

        1.       Plaintiffs are not entitled to compel production of records exempt from disclosure

by one or more exemptions of the FOIA, 5 U.S.C. § 552(b).

                                           *       *       *

        WHEREFORE, having fully answered, Defendant requests that this action be dismissed

in its entirety with prejudice, and that Defendant be granted further relief as this Court deems just

and proper.

        Dated: January 30, 2019                         Respectfully submitted,

                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        MARCIA BERMAN
                                                        Assistant Branch Director

                                                        /s/ Cristen C. Handley
                                                        CRISTEN C. HANDLEY (MO Bar 69114)
                                                        Trial Attorney, Federal Programs Branch
                                                        U.S. Department of Justice, Civil Division
                                                        1100 L Street NW
                                                        Washington, DC 20005
                                                        Tel: (202) 305-2677
                                                        Fax: (202) 616-8460

                                                        Counsel for Defendant




                                                  -6-
